Case: 18-50575      Document: 00514828390         Page: 1    Date Filed: 02/08/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit


                                    No. 18-50575
                                                                                  FILED
                                                                           February 8, 2019
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
BLAYNE D. WILLIAMS, SR.

                                                 Plaintiff-Appellant,

v.

CITY OF AUSTIN; ART ACEVEDO, former Chief of Police, in his official and
individual capacities; ANN SPIEGEL, in her official and individual capacities;
MICHAEL CRONIG, in his official and individual capacities; ANDREA-LEE
LLOYD, in her official and individual capacities; BASIL ALI, in his official and
individual capacities; CAREY GRACE, in her official capacity,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:17-CV-1213


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Blayne Williams sued the City of Austin for the sixth time over his 2015
termination from a job with its police department. The City filed a motion to
dismiss. Two months elapsed without Williams filing a response even though



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50575     Document: 00514828390     Page: 2   Date Filed: 02/08/2019


                                  No. 18-50575

the court’s rules required a response within 14 days of the motion’s filing.
Williams also did not respond to the City’s repeated attempts to confer about
a scheduling conference.
      As a result of Williams’s failure to prosecute the case, the district court
dismissed it under Federal Rule of Civil Procedure 41(b).     The district court
also ordered that Williams not file additional lawsuits without first obtaining
permission from the district court or the court of appeals. Williams’s brief is
not directed at these rulings, but instead repeats his allegations about
wrongdoing by the police chief and other city officials. In any event, we find
no abuse of discretion by the district court.
      AFFIRMED.




                                        2